                                                                   JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



DEVION KEITH ANDERSON,                  Case No. CV 17-08484-FMO (DFM)

         Petitioner,                    JUDGMENT

             v.


KEN CLARK, Warden, California
State Prison, Corcoran,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied, and this action dismissed
with prejudice.


Date: May 1, 2019                        __________/s/_________________
                                         FERNANDO M. OLGUIN
                                         United States District Judge
